People v Martin (2017 NY Slip Op 08451)





People v Martin


2017 NY Slip Op 08451


Decided on November 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2017

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kahn, Moulton, JJ.


5096 20096/16

[*1]The People of the State of New York, 	 Respondent,
vMelvin Martin, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David Bernstein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (Tandra L. Dawson, J.), rendered July 13, 2016, convicting defendant, upon his plea of guilty, of menacing in the second degree, and sentencing him to a term of seven months, unanimously affirmed.
The accusatory instrument was jurisdictionally sound because it contained nonconclusory factual allegations that, if assumed to be true, established each element of second-degree menacing and provided reasonable cause to believe that defendant committed that crime (see People v Jackson, 18 NY3d 738 [2012]; People v Dreyden, 15 NY3d 100 [2010]). The fact that the firsthand account contained in the victim's supporting deposition corrected some minor inaccuracies contained in a detective's secondhand supporting deposition did not create any jurisdictional defect.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 30, 2017
CLERK